Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Objections
Claim 10 is objected to because of the following informalities: Applicant has claimed that the training phase comprises encoding features from testing data by feeding testing data into the autoencoder; however, fig. 8 and paragraph [0038] of Applicant’s specification recite “At block 818, once the training of the autoencoder is complete and a model has been generated, the testing data is fed into the autoencoder as input. Similar to the training data, the encoded variables are plotted in two dimensions with respect to each device in the testing phase”. Therefore Examiner is interpreting that claim 10 is referring to events that occur during testing phase rather than a training phase.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 11-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 2018/0276546 Al, herein Joshi) in view of Xu et al* (“Open-Circuit Fault Diagnosis of Power Rectifier using Sparse Autoencoder based Deep Neural Network”, herein Xu).
*a copy of this document was included in the IDS dated 01/15/2020, therefore a copy has not been provided with this office action
Regarding claim 1, Joshi teaches a method for electronic device health prediction (para. [0015] recites embodiments described herein relate to methods and systems for predicting a failure of a power control unit of a vehicle being subject to multi-load conditions) comprising:
encoding features of a subject device and other devices, wherein at least one of the other devices is designated as a healthy device (para. [0033] recites in FIG. 3, real multi-load conditions 410 are applied to the PCU (i.e. a power control unit) 120. The plurality of sensors 124, 126 and 128 of the PCU 120 detect the temperature (T), voltage (V), and current (I) of the PCU 120 and send the data including the temperature, voltage and the current to the ML ECU (i.e. a machine learning electronic control unit) 130. The ML ECU 130 then implements machine learning algorithm, such as K-Nearest Neighbors algorithm to obtain machine learning data, such as data clusters 430, 440, and 450 as shown in FIG. 3. Para. [0034] recites the data clusters 430, 440, and 450 are compared with the data clusters 330, 340, and 350 to determine whether a failure of the PCU 120 would occur. For example, the data cluster 430 is determined to be located outside of the boundaries of the data clusters 330, 340, and 350, and the PCU 120 predicts the failure of the PCU 120 because the data cluster 430 is located outside the boundaries of the data clusters 330, 340, and 350 which are obtained during a normal operation of the PCU 120 being subject to various multi-load conditions. The data clusters 430, 440, and 450 (i.e. at least one subject device) are compared with the data clusters 330, 340, and 350 to determine whether a failure of the PCU 120 would occur. (Examiner’s Note: creating the data clusters 330, 340, and 350 obtained during normal conditions is considered equivalent to encoding features of a plurality of devices. One of ordinary skill would be able to recognize that devices that are not considered failures or faulty would be categorized as healthy devices, therefore at least one of the devices in cluster 330, 340, or 350 would be considered a healthy device. The features of a subject device in cluster 430, 440, or 450 are also encoded in order to make a comparison with clusters 330, 340, and 350));
associating the features of the other devices with a healthy device cluster based on a threshold distance (para. [0034] recites the data clusters 430, 440, and 450 are compared with the data clusters 330, 340, and 350 to determine whether a failure of the PCU 120 would occur. For example, the data cluster 430 is determined to be located outside of the boundaries of the data clusters 330, 340, and 350, and the PCU 120 predicts the failure of the PCU 120 because the data cluster 430 is located outside the boundaries of the data clusters 330, 340, and 350 which are obtained during a normal operation of the PCU 120 being subject to various multi-load conditions. The data cluster 450 is determined to be located outside the boundaries of the data clusters 330, 340, and 350, and the PCU 120 predicts the failure of the PCU 120. The data cluster 440 is determined to be located within the boundary of the data cluster 340, and the PCU 120 predicts no failure of the PCU 120 (Examiner’s Note: the clusters 330, 340, and 350 are obtained during a normal operation, therefore the features of devices within those clusters are associated with healthy devices based on a given boundary or threshold)); and
associating the features of the subject device with the healthy device cluster, wherein the subject device is flagged as faulty based upon exceeding the threshold distance from the healthy device cluster (paras. [0033] – [0034] recite the ML ECU 130 continues to collect data from the PCU 120 and updates the data clusters 430, 440, and 450 as new data becomes available and removes erroneous and outlier data. The data cluster 430 may be a cluster of machine learning data for temperature (T). The data cluster 440 may be a cluster of machine learning data for voltage (V). The data cluster 450 may be a cluster of machine learning data for current (I). The data clusters 430, 440, and 450 are compared with the data clusters 330, 340, and 350 to determine whether a failure of the PCU 120 would occur. For example, the data cluster 430 is determined to be located outside of the boundaries of the data clusters 330, 340, and 350, and the PCU 120 predicts the failure of the PCU 120 because the data cluster 430 is located outside the boundaries of the data clusters 330, 340, and 350 which are obtained during a normal operation of the PCU 120 being subject to various multi-load conditions. The data cluster 450 is determined to be located outside the boundaries of the data clusters 330, 340, and 350, and the PCU 120 predicts the failure of the PCU 120 (i.e. a subject device in cluster 430, 440, or 450 is compared to the healthy devices in clusters 330, 340, and 350 and determined to be faulty when the distance between the clusters exceeds a threshold distance)).
However, Joshi does not explicitly teach encoding input data into a reduced feature set via an auto-encoder as part of an artificial neural network; decoding the reduced feature set; reading the reduced feature set as output.
Xu teaches encoding input data into a reduced feature set via an auto-encoder as part of an artificial neural network (section 2.1 para. 1-2 recite “As shown in Fig. 1, an autoencoder is implemented in two steps, i.e. encoding and decoding. In the step of encoding, the unlabeled data vector {xi}Mi=1 , where xi ϵ RNx1, is put into the input layer of the neural network, and then the output vector of the hidden layer hi is calculated by the following nonlinear activation function hi = f(xi) = sigmoid(W1xi + b1), where W1 and b1 indicate respectively the weight matrix and bias vector of the encoder” (i.e. encoding input data into a reduced feature set));
decoding the reduced feature set (section 2.1 para. 3 recites “In the step of decoding, the hidden vector hi is converted back to reconstruct the input vector ( denoted as xi) by the similar nonlinear activation function: x’i = g(hi) = sigmoid(W2hi + b2), where W2 and b2 indicate respectively the weight matrix and bias vector of the decoder (i.e. decoding the reduced feature set));
reading the reduced feature set as output (section 2.1 para. 1 recites “An autoencoder (AE) is a symmetrical three-layer neural network, which has been frequently used for the unsupervised feature learning of original data. By minimizing the errors between the input data and its reconstructions, the output of the hidden layer could be taken as a meaningful feature representation of the unlabeled data (i.e. the output of the autoencoder is the reduced feature set from the decoding step)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the autoencoder from Xu to extract features from the input data before running the k-nearest neighbors algorithm from Joshi to cluster the data and determine whether a given device is healthy or faulty. Joshi and Xu are both directed to detecting faults in electronic components, therefore one of ordinary skill in the art would benefit from adding an autoencoder to improve feature extraction and thereby improve the overall fault classification method.
Regarding claim 2, the combination of Joshi and Xu teaches the method according to claim 1, further comprising receiving a multi-dimensional input feature set of three or more dimensions (Joshi para. [0029] recites FIG. 2 schematically depicts collecting machine learning data from the PCU 120 subject to simulated multiload conditions. In embodiments, simulated multi-load conditions may be a combination of a simulated power cycle, a simulated thermal cycle, a simulated shock, a simulated vibration, etc. In FIG. 2, simulated multi-load conditions including a simulated power cycling 310 and a simulated thermal cycling 320 are applied to the PCU 120. For example, the simulated power cycling 310 is applied to the PCU 120 by repeatedly powering on and off the PCU 120. The simulated thermal cycling 320 is applied to the PCU 120 by repeatedly changing the temperature of a cooler of the PCU 120, The plurality of sensors 124, 126 and 128 of the PCU 120 detect the temperature (f), voltage (V), and current (I) of the PCU 120 and send the data including the temperature, voltage and the current to the ML ECU 130 (i.e. receiving data representing at least three feature dimensions, the examples here being at least temperature, voltage, and current input data)).
Regarding claim 7, the combination of Joshi and Xu teaches the method according to claim 1, further comprising utilizing a trained model learned in a training phase to encode features of the other devices and associate the features of the other devices (Joshi fig. 6 and para. [0040] recite in step 630, the ML ECU 130 obtains new data from the plurality of sensors 124, 126, and 128 of the PCU 120 of the vehicle system 100 being subject to real multi-load conditions. Para. [0041] recites in step 640, the ML ECU 130 implements a machine learning algorithm on the new data to obtain test data. The machine learning algorithm used in step 640 is the same as the machine learning algorithm used in step 620 (i.e. the k-nearest neighbor algorithm). Para. [0042] recites in step 650, the ML ECU 130 compares the test data obtained in step 640 with the machine learning data obtained in step 620. In one embodiment, the ML ECU 130 determines whether each of the data clusters 430, 440, and 450 is within any of the boundaries of the data clusters 330, 340, and 350 obtained in step 620 (i.e. using a trained model to encode and associate feature of other devices))); and
associating the features of the other devices to a cluster found in the training phase based upon respective distances in a plurality of threshold distances (Joshi fig. 6 and para. [0043] recite in step 660, the ML ECU 130 predicts a failure of the PCU 120 based on the comparison between the new data and the machine learning data. For example, if the test data (e.g., the data clusters 430, 440, and 450) is not within any of the boundaries of the data clusters 330, 340, and 350, then the ML ECU 130 determines that a failure of the PCU 120 would occur (i.e. associating the features of the other devices to clusters based on respective distances)).
Regarding claim 8, the combination of Joshi and Xu teaches the method according to claim 7, further comprising determining which of the device clusters the subject device is most similar, based upon respective distances of the subject device to each of the device clusters within the reduced feature set (Joshi fig. 6 and para. [0043] recite in step 660, the ML ECU 130 predicts a failure of the PCU 120 based on the comparison between the new data and the machine learning data. For example, if the test data (e.g., the data clusters 430, 440, and 450) is not within any of the boundaries of the data clusters 330, 340, and 350, then the ML ECU 130 determines that a failure of the PCU 120 would occur (i.e. comparing distances of the clusters to determine if a given cluster is similar to other clusters. Examiner’s Note: an example is not given for testing data falling within a given cluster, but one of ordinary skill in the art would understand that the step described for training data in para. [0034], wherein a data cluster is determined to be located within the boundary of the data cluster, could be applied to the testing data from para. [0043])).
Regarding claim 9, the combination of Joshi and Xu teaches the method according to claim 7, further comprising clustering training set features observed in the encoded features according to K-means clustering (Joshi para. [0033] recites in FIG. 3, real multi-load conditions 410 are applied to the PCU (i.e. a power control unit) 120. The plurality of sensors 124, 126 and 128 of the PCU 120 detect the temperature (T), voltage (V), and current (I) of the PCU 120 and send the data including the temperature, voltage and the current to the ML ECU (i.e. a machine learning electronic control unit) 130. The ML ECU 130 then implements machine learning algorithm, such as K-Nearest Neighbors algorithm to obtain machine learning data, such as data clusters 430, 440, and 450 as shown in FIG. 3 (i.e. clustering features according to K-means clustering)).
Regarding claim 10, the combination of Joshi and Xu teaches the method according to claim 7, wherein the training phase comprises: encoding features from testing data (Joshi fig. 6 and para. [0041] recite in step 640, the ML ECU 130 implements a machine learning algorithm on the new data to obtain test data. The machine learning algorithm used in step 640 is the same as the machine learning algorithm used in step 620. (i.e. encoding features from testing data)), based upon a plurality of times when the subject device is on (Joshi para. [0028] recites the PCU 120 in the vehicle system 100 is subject to real multi-load conditions 104. The real multi-load conditions are a combination of various load conditions that affect the operation and life time of the PCU 120. The real multi-load conditions 121 may include a combination of a thermal condition, a power cycle, a shock, a vibration, etc. For example, the PCU 120 may be subject to a power cycle due to repetitive power on and off of the PCU 120. The PCU 120 may be subject to a varying temperature due to heat from elements of the vehicle system 100, cooling operations by a cooler of the vehicle system 100, or a varying external temperature (i.e. measurements obtained from a power cycle would be measurements obtained from a plurality of times when a given device is on)), by feeding the testing data into the autoencoder (section 4.1 para. 1 recites “To simulate the actual operating conditions of power supply, random noises are added into the sampled data vectors and 100 data vectors are remained for each fault mode. These data are randomly selected for training and testing of the SAE-based DNN” (i.e. testing data is input into the autoencoder)); and plotting the encoded features in two dimensions (Joshi figs. 2-5 depict plotting feature clusters in two dimensions)).
Claim 11 is a system claim and its limitation is included in claim 1. The only difference is that claim 11 requires a system (Joshi para. [0015] recites embodiments described herein relate to methods and systems for predicting a failure of a power control unit of a vehicle being subject to multi-load conditions). Therefore, claim 11 is rejected for the same reasons as claim 1.
Claim 12 is a system claim and its limitation is included in claim 2. Claim 12 is rejected for the same reasons as claim 2.
Claim 17 is a system claim and its limitation is included in claim 7. Claim 17 is rejected for the same reasons as claim 7.
Claim 18 is a system claim and its limitation is included in claim 8. Claim 18 is rejected for the same reasons as claim 8.
Claim 19 is a system claim and its limitation is included in claim 9. Claim 19 is rejected for the same reasons as claim 9.
Claim 20 is a non-transitory memory claim and its limitation is included in claim 1. The only difference is that claim 20 requires a non-transitory memory (Joshi para. [0019] recites the ML ECU 130 includes a processor 132 and a non-transitory electronic memory 134). Therefore, claim 20 is rejected for the same reasons as claim 1.

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable Joshi et al (US 2018/0276546 Al, herein Joshi) in view of Xu et al* (“Open-Circuit Fault Diagnosis of Power Rectifier using Sparse Autoencoder based Deep Neural Network”, herein Xu), in further view of Blackburn et al (“Power MOSFET Temperature Measurements”, herein Blackburn).
Regarding claim 3, the combination of Joshi and Xu teaches the method according to claim 2, wherein the multi-dimensional input feature set comprises a plurality of diode temperatures and power (Joshi para. [0029] recites FIG. 2 schematically depicts collecting machine learning data from the PCU 120 subject to simulated multiload conditions. In embodiments, simulated multi-load conditions may be a combination of a simulated power cycle, a simulated thermal cycle, a simulated shock, a simulated vibration, etc. In FIG. 2, simulated multi-load conditions including a simulated power cycling 310 and a simulated thermal cycling 320 are applied to the PCU 120. For example, the simulated power cycling 310 is applied to the PCU 120 by repeatedly powering on and off the PCU 120. The simulated thermal cycling 320 is applied to the PCU 120 by repeatedly changing the temperature of a cooler of the PCU 120, The plurality of sensors 124, 126 and 128 of the PCU 120 detect the temperature (f), voltage (V), and current (I) of the PCU 120 and send the data including the temperature, voltage and the current to the ML ECU 130 (i.e. input features includes a plurality of temperatures. Examiner’s Note: Joshi does not explicitly teach measuring power, however, one of ordinary skill would be able to calculate the power from the measured voltage and current using Ohm’s Law [Wingdings font/0xE0] P = VxI)).
However, the combination of Joshi and Xu does not explicitly teach wherein the multi-dimensional input feature set comprises a case to heat-sink temperature difference, a voltage drain to source, a current drain to source, a voltage gate to source, and an estimated thermal resistance.
Blackburn teaches wherein the multi-dimensional input feature set comprises a case to heat-sink temperature difference (pg. 407 left column para. 2 recites “The temperature at a specific location on the case of the transistor is maintained constant during the measurement of the device temperature. Because the temperature of the case is not uniform, it is important to be able to always measure the temperature at the same location on the case. The position chosen in this work is directly beneath the semiconductor chip on the outside surface of the case. Even though the device was placed on a temperature-controlled heat sink (the bottom surface was in contact with the heat sink with a thermal grease applied to the bottom surface), a significant temperature gradient can exist along the bottom surface while the device is dissipating power. The magnitude of the gradient depended upon the case material. For 60 W of power dissipation, a copper case had a temperature difference from an extreme edge of the bottom to a point on the bottom directly beneath the chip (a distance of about 2 cm) of about 2°C, an aluminum package had a difference of about 3°C, and a kovar or steel package, a temperature difference of about 6°C” (i.e. measuring a case to heat-sink temperature difference)), a voltage drain to source (the abstract recites “Three temperature-sensitive electrical parameters are compared as thermometers for power MOSFET devices. The parameters are the forward drain-body diode voltage, the source-gate voltage, and the on-resistance” (i.e. a voltage drain to source)), a current drain to source (Examiner’s Note: while Blackburn teaches calculating the drain current on page 401, the drain to source current is not explicitly taught; however, given that Blackburn does teach measuring the drain to source voltage and resistance one of ordinary skill in the art would be able to calculate the power from the measured voltage and current using Ohm’s Law [Wingdings font/0xE0] I = V/R ), a voltage gate to source (the abstract recites “Three temperature-sensitive electrical parameters are compared as thermometers for power MOSFET devices. The parameters are the forward drain-body diode voltage, the source-gate voltage, and the on-resistance” (i.e. a voltage gate to source)), and an estimated thermal resistance (pg. 400 left column para. 3 recites “One of the most important parameters of any semiconductor device is its operating temperature. The operating temperature is important in determining the reliability and operating life of the device, and it also has a strong influence on many of the electrical parameters of the device. The thermal resistance of a device, Rϴ ( °C/W), is given by: Rϴ = ΔTR/P; where Rϴ (°C) is the rise in device temperature with respect to the temperature of a specified reference point and P(W) is the power dissipated by the device” (i.e. an estimated thermal resistance)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by incorporating the additional parameters from Blackburn as conditions of the load conditions measured by the failure prediction system from Joshi. Paragraph [0028] of Joshi teaches that the real multi-load conditions are a combination of various load conditions that affect the operation and life time of the power control unit, it would be obvious to one of ordinary skill in the art that the system from Joshi could be used to monitor and measure additional parameters related to power control conditions. One of ordinary skill would be able benefit from measuring and clustering the more specific voltage and current measurements from Blackburn in addition to or as substitutes for the temperature, voltage, and current measurements noted by Joshi to yield predictable results.
Claim 13 is a system claim and its limitation is included in claim 3. Claim 13 is rejected for the same reasons as claim 3.

Claims 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 2018/0276546 Al, herein Joshi) in view of Xu et al* (“Open-Circuit Fault Diagnosis of Power Rectifier using Sparse Autoencoder based Deep Neural Network”, herein Xu), in further view of Shi et al (“Multi-dimensional Analysis on Data Sets for Information Retrieval”, herein Shi).
Regarding claim 4, the combination of Joshi and Xu teaches the method according to claim 2, further comprising measurements obtained from a plurality of times when the device is on (Joshi para. [0029] recites FIG. 2 schematically depicts collecting machine learning data from the PCU 120 subject to simulated multiload conditions. In embodiments, simulated multi-load conditions may be a combination of a simulated power cycle, a simulated thermal cycle, a simulated shock, a simulated vibration, etc. In FIG. 2, simulated multi-load conditions including a simulated power cycling 310 and a simulated thermal cycling 320 are applied to the PCU 120. For example, the simulated power cycling 310 is applied to the PCU 120 by repeatedly powering on and off the PCU 120. The simulated thermal cycling 320 is applied to the PCU 120 by repeatedly changing the temperature of a cooler of the PCU 120 (i.e. measurements obtained from a power cycle would be measurements obtained from a plurality of times when a given device is on)).
However, the combination of Joshi and Xu does not explicitly teach recording a median value for each of the dimensions based on measurements [obtained from a plurality of times when the device is on].
Shi teaches recording a median value for each of the dimensions based on measurements [obtained from a plurality of times when the device is on] (pg. 158 left column para. 2 recites “Given a data set X, we will first use an existing algorithm to acquire initial clusters and outliers. Let the original number of clusters be kc, and the original number of outliers be ko. Let the set of clusters be C = fC1; C2; :::; Ckc g, and the set of outliers be 	O = fO1; O2; :::; Oko g.” Pg. 158 left column para. 3 – right column para. 1 recites “We define the size of a cluster C as: Boundary(C) = f(Bmink ; Bmaxk)g; i = 1; 2; :::; d; where Bmink and Bmaxk are the minimum value and maximum value of the data points in cluster C on Dk , k = 1, 2, ..., d. We also define the centroid point of C as: centroid(C) = (C1; C2; :::; Cd); where 
    PNG
    media_image1.png
    58
    170
    media_image1.png
    Greyscale
for k = 1, 2, ..., d, and j = 1, 2, ..., n.) (i.e. taking the median of a set of given values in each dimension)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the median filter from Shi to record median values for the features measured by Joshi (as modified by Xu). As Shi states on page 157 “Clustering is closely related to outlier detection. It identifies homogeneous and well-separated groups of objects in data sets”, therefore Shi and Joshi are in analogous fields. As Shi recites on page 158 “The reason we use median value of xjk instead of the average one is to reduce the effects of abnormal values on dimension Dk. Figure 2 shows an example where there are 5 values on the dimension Di which are 1, 2, 3, 4, and 20. The median value is 3 which capture the center of values more accurately than the average value 6.” Therefore, one of ordinary skill in the art would be motivated to use Shi’s median filter to process the input data from Joshi so as to eliminate outliers that may skew the model and thereby improve performance of the model.
Regarding claim 5, the combination of Joshi, Xu, and Shi teaches the method according to claim 4, further comprising inputting the median value for each of the dimensions to produce a two dimensional space (Examiner’s Note: the median filter from Shi is not limited to a specific dimensional space; given that fig. 1 shows clusters in a two-dimensional space, one of ordinary skill would understand that median values obtained by Shi may be used to produce a two dimensional space).
Claim 14 is a system claim and its limitation is included in claim 4. Claim 14 is rejected for the same reasons as claim 4.
Claim 15 is a system claim and its limitation is included in claim 5. Claim 15 is rejected for the same reasons as claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (US 2018/0276546 Al, herein Joshi) in view of Xu et al* (“Open-Circuit Fault Diagnosis of Power Rectifier using Sparse Autoencoder based Deep Neural Network”, herein Xu), in further view of Verdier et al (“Adaptive Mahalanobis Distance and k-Nearest Neighbor Rule for Fault Detection in Semiconductor Manufacturing”, herein Verdier).
Regarding claim 6, the combination of Joshi and Xu teaches the method according to claim 1. 
However, the combination of Joshi and Xu does not explicitly teach wherein the threshold distance comprises a Mahalanobis distance.
Verdier teaches wherein the threshold distance comprises a Mahalanobis distance (section III C recites “ The algorithm of the k-NND rule applied with the adaptive Mahalanobis distance is divided into two parts: the first is a preliminary step concerning the choice of the threshold h and the second is the monitoring procedure. First, fix positive integers K and k, with k ≤ K, and choose a false alarm rate α. K is the number of neighbors used for estimating the local covariance matrix and k is the number of neighbors used for calculating the cumulative distance. 
Part 1: The Choice of the Threshold: For all i = 1, ..., N:
a) find the K nearest neighbors (relatively to the Euclidean distance) of Xi in the set {X1, ..., Xi−1, Xi+1, ..., XN}. Note these neighbors X(1), ..., X(K);
b) estimate the covariance matrix on X(1), ..., X(K) by (see eq. 5) where X¯K is the empirical mean vector of the K neighbors;
c) find the k-nearest neighbors x(1), ..., x(k), relatively to the Mahalanobis distance used with SK(Xi), of Xi in the learning sample (deprived of Xi) and calculate the cumulative distance as follows (see eq. 6)” (i.e. the threshold distance is a Mahalanobis distance)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the Mahalanobis calculation from Verdier to following the k-nearest neighbors calculation performed by Joshi (as modified by Xu) to classify devices as faulty or healthy. Verdier and Joshi are both directed to methods of fault detection of devices, therefore one of ordinary skill would benefit from applying the known Mahalanobis calculation technique to the known k-nearest neighbor algorithm, as it would allow for a more robust classification analysis than using only the k-nearest neighbor algorithm as Joshi teaches.
Claim 16 is a system claim and its limitation is included in claim 6. Claim 16 is rejected for the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10831577 B2 (Okanohara et al) teaches an abnormality detection system that uses an autoencoder to process data from a plurality of sensors.
"A prognostic approach for non-punch through and field stop IGBTs" (Patil et al) teaches monitoring load parameters of non-punch through (NPT) and field stop (FS) IGBTs during power cycling to detect anomalies.
"Anomaly detection for IGBTs using Mahalanobis distance" (Patil et al) teaches monitoring voltage and current parameters for insulated gate bipolar transistors (IGBTs) and using a Mahalanobis distance (MD)-based anomaly detection approach.
“Ageing defect detection on IGBT power modules by artificial training methods based on pattern recognition" (Oukaour et al) teaches a dedicated test bench to perform the cycling tests for an IGBT power module, wherein the collector-to-emitter on-state voltage, the case temperature, the junction temperature, and the junction-to-case thermal resistance were monitored and evaluated for anomalies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                      
                                                                                                                                                                     
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121